                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA


STANLEY P. BAUDIN                                               NO. 18-1063

V.                                                              JUDGE SHELLY D. DICK

ASTRAZENECA PHARMACEUTICALS LP;                                 MAG. JUDGE ERIN
ASTRAZENECA LP; AND MERCK SHARP                                 WILDER-DOOMES
& DOHME CORPORATION


                                           RULING

        This matter is before the Court on the Motion to Dismiss1 by Defendants,

AstraZeneca Pharmaceuticals LP, AstraZeneca LP, and Merck Sharp & Dohme

Corporation (“Defendants”).      Plaintiff, Stanley P. Baudin (“Plaintiff”), has filed an

Opposition2 to which Defendants replied.3 Oral argument is not necessary. For the

following reasons, the Court finds that Defendants’ motion should granted in part, denied

in part, and Plaintiff will be allowed to amend his Complaint within 30 days to cure the

deficiencies as to his state law claims.

I.      FACTUAL BACKGROUND

        Plaintiff brings this lawsuit after suffering from gastric cancer and severe personal

injuries and other damages allegedly as a result of taking the prescription drug Nexium.4

Defendants are the alleged designers, researchers, manufacturers, testers, advertisers,

promoters, marketers, sellers, and distributers of Nexium.5 Generally, Plaintiff claim that


1
  Rec. Doc. No. 8.
2
  Rec. Doc. No. 21.
3
  Rec. Doc. No. 25.
4
  Rec. Doc. No. 1-1, p. 1.
5
  Id.
52855
                                                                                  Page 1 of 26
Defendants negligently represented that Nexium was tested and found to be safe and

effective for treating peptic disorders. Defendants allegedly knew and concealed that

Nexium was defective as it allegedly causes gastric cancer.6 Plaintiff alleges in abundant

detail: the genesis of Nexium;7 what it is prescribed for;8 the difference between “PPI’s”,

including Nexium, and “H2 antagonists”;9 the stomach and digestive system;10 the

physiology of gastric acid and gastrin;11 how PPI’s affect the stomach and digestive

system and cause gastric cancer;12 what gastric cancer is;13 the epidemiology between

PPI’s and gastric cancer;14 the scientific studies supporting these allegations;15 and how

Defendants allegedly concealed this information to manufacture, market, and sell Nexium

as a safe pharmaceutical to treat peptic disorders.16

        Plaintiff originally instituted this suit in the 19th Judicial District Court, Parish of East

Baton Rouge, State of Louisiana, which was removed to this Court based on diversity

jurisdiction.17 Plaintiff asserts state law claims of fraud, negligent misrepresentation, and

redhibition based on non-economic losses.             Plaintiff also asserts claims under the

Louisiana Products Liability Act (“LPLA”), and asserts a redhibition claim under Louisiana

law for economic losses.18 This Court has jurisdiction over this matter pursuant to 28




6
  Rec. Doc. No. 1-1, p. 2.
7
  Rec. Doc. No. 1-1, pp. 6-8.
8
  Rec. Doc. No. 1-1, p. 7.
9
  Rec. Doc. No. 1-1, pp. 6-10.
10
   Rec. Doc. No. 1-1, p. 9.
11
   Rec. Doc. No. 1-1, pp. 9-12.
12
   Rec. Doc. No. 1-1, pp. 12-16.
13
   Id.
14
   Rec. Doc. No. 1-1, pp. 16-27.
15
   Id.
16
   Id.
17
   Rec. Doc. No. 1.
18
   Rec. Doc. No. 1-1.
52855
                                                                                         Page 2 of 26
U.S.C. § 1332. Because subject matter jurisdiction in this case is based on diversity of

citizenship, the substantive law of Louisiana governs this dispute.

II.     LAW AND ANALYSIS

        A.      Motion to Dismiss under Rule 12(b)(6)

        When deciding a Rule 12(b)(6) motion to dismiss, “[t]he ‘court accepts all well-

pleaded facts as true, viewing them in the light most favorable to the plaintiff.’”19 The

Court may consider “the complaint, its proper attachments, documents incorporated into

the complaint by reference, and matters of which a court may take judicial notice.”20 “To

survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead ‘enough facts to state

a claim to relief that is plausible on its face.’”21 In Twombly, the United States Supreme

Court set forth the basic criteria necessary for a complaint to survive a Rule 12(b)(6)

motion to dismiss. “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does

not need detailed factual allegations, a plaintiff’s obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do.”22 A complaint is also insufficient if it

merely “tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’”23 However,

“[a] claim has facial plausibility when the plaintiff pleads the factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct




19
   In re Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007)(quoting Martin v. Eby Constr.
Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)).
20
   Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 763 (5th Cir. 2011).
21
   In re Katrina Canal Breaches Litigation, 495 F.3d at 205 (quoting Martin, 369 F.3d at 467).
22
    Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)(internal citations and brackets
omitted)(hereinafter Twombly).
23
    Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)(internal citations
omitted)(hereinafter “Iqbal”).
52855
                                                                                              Page 3 of 26
alleged.”24 In order to satisfy the plausibility standard, the plaintiff must show “more than

a sheer possibility that the defendant has acted unlawfully.”25 “Furthermore, while the

court must accept well-pleaded facts as true, it will not ‘strain to find inferences favorable

to the plaintiff.’”26 On a motion to dismiss, courts “are not bound to accept as true a legal

conclusion couched as a factual allegation.”27

        B.      The LPLA

        The LPLA establishes the exclusive theory of liability for manufacturers regarding

damages caused by their products. The applicable standard under the LPLA is as follows:

“The manufacturer of a product shall be liable to a claimant for damage proximately

caused by a characteristic of the product that renders the product unreasonably

dangerous when such damage arose from a reasonably anticipated use of the product

by the claimant or another person or entity.”28 Thus, to maintain a successful claim under

the LPLA, a claimant must establish four elements: (1) that the defendant is a

manufacturer of the product; (2) that the claimant’s damage was proximately caused by

a characteristic of the product; (3) that this characteristic made the product “unreasonably

dangerous”; and (4) that the claimant’s damage arose from a reasonably anticipated use

of the product by the claimant or someone else.29




24
   Twombly, 550 U.S. at 570.
25
   Iqbal, 556 U.S. at 678.
26
   Taha v. William Marsh Rice University, 2012 WL 1576099, at *2 (quoting Southland Sec. Corp. v. Inspire
Ins. Solutions, Inc., 365 F.3d 353, 361 (5th Cir. 2004)).
27
   Twombly, 550 U.S. at 556 (quoting Papassan v. Allain, 478 U.S. 265, 286, 106 S.Ct. 2932, 92 L.Ed.2d
209 (1986)).
28
   La. R.S. 9:2800.54(A).
29
   Ayo v. Triplex, Inc., 457 Fed. Appx. 382, 385-86 (5th Cir. 2012)(citing Jack v. Alberto-Culver USA, Inc.,
949 So.2d 1256, 1258 (La. 2007))(citing La. R.S. 9:2800.54(A)).
52855
                                                                                               Page 4 of 26
        A product is “unreasonably dangerous” under the LPLA in one of four ways: (1)

construction or composition; (2) design; (3) inadequate warning; or (4) failure to conform

to an express warranty.30 The “unreasonably dangerous” characteristic must exist at the

time the product left the manufacturer’s control or result from a reasonably anticipated

modification or alteration of the product.31 An unreasonably dangerous condition cannot

be presumed solely from the fact that injury occurred.32 Rather, the claimant has the

burden of proving the required elements under the LPLA.33

                1.       The LPLA is Exclusive

        As an initial matter, Defendants correctly argue that all of the non-LPLA claims

against it for fraud, negligent misrepresentation, and redhibition based on non-economic

losses must be dismissed.34 The LPLA establishes the exclusive theory of liability for

manufacturers for damages caused by their products.35 “A claimant may not recover from

a manufacturer for damage caused by a product on the basis of any theory of liability that

is not set forth in” the LPLA.36 Plaintiff concedes this point and “requests leave to amend

his Complaint to remove such references to barred claims”.37 Therefore, any claims of

state law for fraud,38 negligent misrepresentation, and redhibition based on non-economic


30
   La. R.S. § 9:2800.54(B).
31
   Id. at § 2800.54(C).
32
   Woodling v. Hubbell Inc., 35 Fed. Appx. 386, *4 (5th Cir. 2002)(citing Krummel v. Bombardier Corp., 206
F.3d 548, 551 (5th Cir. 2000))(quoting McCarthy v. Danek Med., Inc., 65 F.Supp.2d 410, 412 (E.D. La.
1999)).
33
   La. R.S. 9:2800.54(D).
34
   Rec. Doc. No. 8-1, pp. 3-5.
35
   La. R.S. 9:2800.52.
36
   Id.
37
   Rec. Doc. No. 21, p. 3.
38
   The Court notes that Defendants seek to dismiss all fraud allegations under Rule 9 at page 17 of their
motion. Rec. Doc. No. 8-1, p. 17. Because this Court is dismissing Plaintiff’s claim of fraud due to the
exclusivity of the LPLA, the Court elects not to specifically address Defendants’ alternative arguments under
Rule 9. As Plaintiff is granted leave to amend his Complaint, the Court will allow Defendants to re-urge
their arguments under Rule 9, if necessary, once Plaintiff amends his Complaint.
52855
                                                                                                Page 5 of 26
losses are improper and are dismissed with prejudice. The Plaintiff’s motion for leave to

amend to remove reference to the dismissed claims is unnecessary and therefore denied.

                   2.      Sufficiency of Pleading Claims under the LPLA

          Defendants argue that Plaintiff fails to plead a viable LPLA claim with sufficient

specificity to state a claim upon which relief may be granted.39 Plaintiff contends that the

Complaint “contains the requisite factual allegations to state viable claims under the

LPLA, including claims for (a) design defect; (b) failure to warn; (c) breach of warranty;

and (d) redhibition”.40 The Court considers Plaintiff’s pleading of each of these claims

under the LPLA.

                           a.      Design Defect

          Under Section 9:2800.56 of the LPLA, a product is unreasonably dangerous in its

design if, when the product left the manufacturer’s control: (1) there existed an alternative

design for the product that was capable of preventing the claimant’s damage; and (2) the

likelihood that the product’s design would cause the claimant’s damage and the gravity

of that damage outweighed the burden on the manufacturer of adopting such alternative

design and the adverse effect, if any, of such alternative design on the utility of the

product.

          This test requires a plaintiff to prove both “that an alternative design existed” at the

time the product was manufactured and “that the risk avoided by using the alternative

design (magnitude of damage discounted by the likelihood of its occurrence) would have

exceeded the burden of switching to the alternative design (added construction costs and



39
     Rec. Doc. No. 8-1, p. 5 (citing Twombly/Iqbal standard).
40
     Rec. Doc. No. 21, p. 4.
52855
                                                                                      Page 6 of 26
loss of product utility).”41 The occurrence of an injury does not give rise to the presumption

that the design was unreasonably dangerous.42 A conclusory allegation that an alternate

design exists will not suffice, but the plaintiff need not allege in detail “that the product’s

design would cause the claimant’s damage,” that “the gravity of that damage outweighed

the burden on the manufacturer of adopting such alternative design,” and “the adverse

effect, if any, of such alternative design on the utility of the product.”43

        Plaintiff’s complaint alleges that “alternative safer methods” existed for treating his

peptic disorder “that provided the same benefits but acted through a different mechanism

and were not associated with stomach cancer”.44 Plaintiff contends that one “safer

alternative” is “the class of drugs collectively known as the H2 antagonists, also called H2

blockers”, which includes Tagamet, Tagamet HB, Pepcid, Pepcid AC, Axid, and Zantac.45

Plaintiff specifically alleges that Defendants are liable for defects in the design of its

medication.46 Plaintiff pleads its “First Claim for Relief” as a “design defect” claim “under

LSA-RS 9:2800.56”,47 including a specific plea of a “safer alternative design that would

have prevented the harm without substantially impairing the reasonably anticipated or

intended function of Nexium”, such as other medications which had a “more established

profile and a considerably lower risk profile”.48



41
   Roman v. W. Mfg., Inc., 691 F.3d 686, 700-01 (5th Cir. 2012)(citing Lawrence v. Gen. Motors Corp., 73
F.3d 587, 590 (5th Cir. 1996)).
42
   Kennedy v. Pfizer, Inc., No. 12-01858, 2013 WL 4590331, *3 (W.D. La. Aug. 28, 2013).
43
   Becnel v. Mercedes-Benz USA, LLC, No. 14-0003, 2014 WL 4450431, *4 (E.D. La. Sept. 10,
2014)(finding sufficient plaintiff’s allegations that the defendant used an alternative design in the past before
implementing the new, defective design).
44
   Rec. Doc. No. 1-1, p. 27, ¶ 148.
45
   Rec. Doc. No. 1-1, p. 27, ¶ 149.
46
   Rec. Doc. No. 1-1, p. 30, ¶ 161(e-f).
47
   Rec. Doc. No. 1-1, pp. 30-33, ¶¶ 162-183.
48
   Rec. Doc. No. 1-1, p. 32, ¶ 177.
52855
                                                                                                   Page 7 of 26
        Defendants contend that Plaintiff’s allegations fail to state a claim for design defect

because Plaintiff relied on “nothing more than statutory buzz words” which are “clearly

legal conclusions” that are within the “sole province of the trier of fact”.49              Further,

Defendants argue that Plaintiff’s allegations “fail to explain how any particular Defendant’s

[sic] specific product was allegedly defective or what attributes of each Defendant’s

product [sic] made it unreasonably dangerous”.50 Defendants argue that Plaintiff fails to

adequately plead the alternative design and that “merely referencing other products is not

sufficient to establish an alternative design”.51 Similarly, Defendants argue that Plaintiff

makes purely conclusory allegations that the gravity of the harm outweighed the burden

of adopting an alternative design.52

        In opposition, Plaintiff argues that his Complaint is “replete with factual allegations

that explain the action mechanism of Nexium upon ingestion, and how that process

modifies certain cells in the stomach over time which results in a significantly increased

risk in the development of stomach cancer”.53 Indeed, the Complaint reflects detailed

factual allegations of the evolution of Nexium and the conditions it was designed to treat;54

an explanation of “the stomach and digestion”;55 an explanation of the balance between

“gastric acidity and gastrin”;56 identifies Nexium as a proton pump inhibitor or PPI; a




49
   Rec. Doc. No. 8-1, p. 6.
50
   Id.
51
   Rec. Doc. No. 8-1, p. 7 (citing Robertson v. AstraZeneca Pharms., LP, 2015 U.S. Dist. LEXIS 136308,
*11 (E.D. La. Oct. 6, 2015)).
52
   Rec. Doc. No. 8-1, pp. 7-8 (citing Purvis v. Procter & Gamble Co., 901 F.Supp.2d 716, 721 (M.D. La.
2012)).
53
   Rec. Doc. No. 21, p. 5 (citing Rec. Doc. 1-1, ¶¶ 50-150).
54
   Rec. Doc. No. 1-1, pp. 6-8, ¶¶ 31-49.
55
   Rec. Doc. No. 1-1, p. 9, ¶¶ 50-53.
56
   Rec. Doc. No. 1-1, pp. 9-12, ¶¶ 54-68.
52855
                                                                                          Page 8 of 26
description of what PPI’s are;57 general background of gastric cancer;58 the purported

relationship of PPI’s and gastric cancer;59 the studies purporting to support a link between

the use of PPI’s and gastric cancer;60 and the alleged link between Defendants, their

product, and gastric cancer.61

        Here, Plaintiff has alleged an alternative design existed that would not have caused

his injury, gastric cancer.62      Plaintiff alleges that “other medications”, such as Axid,

Pepcid, Pepcid AC, Tagamet, and Tagamet HB, otherwise known as “H2 receptor

antagonists”, have lower risks, are “safer” than Nexium or PPI’s, are prescribed for the

same conditions as PPI’s, and have not been associated with gastric cancer.63

        In Robertson v. AstraZeneca Pharmaceuticals, LP,64 upon which Defendants rely

in support of their motion to dismiss Plaintiff’s design defect claim, the court found that

the existence of alternate products does not demonstrate the existence of a specific

alternate design and granted the defendant’s motion to dismiss the plaintiff’s design

defect claim.65 However, in Robertson, the plaintiff simply alleged what was prescribed

to her, her experienced side effects, and other pharmaceuticals on the market that are

available to treat the same condition.66 The plaintiff in Robertson did not allege the

science and epidemiology behind the purported defect in the pharmaceutical at issue and


57
   Rec. Doc. No. 1-1, pp. 11-12, ¶¶ 62-68.
58
   Rec. Doc. No. 1-1, pp. 12-13, ¶¶ 69-72.
59
   Rec. Doc. No. 1-1, pp. 13-16, ¶¶ 73-88.
60
   Rec. Doc. No. 1-1, pp. 16-27, ¶¶ 89-150.
61
   Rec. Doc. No. 1-1, pp. 22-27, ¶¶ 126-150.
62
    See Jenkins v. Bristol-Myers Squibb, No. 14-2499, 2015 WL 5012130, *4 (E.D. La. Aug. 21,
2015)(“Plaintiff must nevertheless allege that an alternative design existed that would not have caused
Plaintiff’s injuries.”).
63
   Rec. Doc. No. 1-1, ¶¶ 66, 89, 110-11, 148-49, 177.
64
   Robertson, 2015 WL 5823326.
65
   Id. at *4.
66
   Id. at *1.
52855
                                                                                          Page 9 of 26
identify how the design of the other identified pharmaceuticals differed. Here, Plaintiff

makes detailed allegations of the purported defect in the design of Nexium, how that

purported defect is scientifically linked to gastric cancer, the other alternative

pharmaceuticals that exist for the same underlying condition, how those pharmaceuticals

are designed differently, and generally alleges that there is no scientific data linking the

alternative pharmaceuticals to gastric cancer.               For these reasons, Robertson is

distinguished from the pleading presently before the Court.

        This Court has found that a complaint sufficiently pleads a design defect claim by

alleging an alternative design in general terms, including the general characteristics of

the alternative design. See, Boutte v. Stryker Biotech, LLC,67 where this Court denied a

motion to dismiss where the alleged alternative design was to promote the

pharmaceutical as approved by the FDA and to not permit its combination with other

specific pharmaceuticals; Crochet v. Bristol-Myers Squibb,68 where this Court found the

plaintiff’s allegation that the defendants “failed to consider the design of other available

drugs that could treat [plaintiff’s] condition that did not have, or had a much lower

incidence and risk of developing [the subject side effect] following treatment” sufficient to

state a design defect claim; and Brooks v. Amgen, Inc.,69 where the Court acknowledged

the “barebones” allegations of the complaint but found that the plaintiff “at least implicitly

plead an alternative design – Prolia or any other medication for osteoporosis that does

not cause jaw necrosis” as sufficient to deny a motion to dismiss. On the other hand, this

Court has found a failure to state a claim of defective design when there are no allegations


67
   Boutte v. Stryker Biotech, LLC, 67 F.Supp.3d 732, 736-37 (M.D. La. Dec. 22, 2014).
68
   Crochet v. Bristol-Myers Squibb, 2016 WL 3580670, *3 (M.D. La. June 28, 2016).
69
   Brooks v. Amgen, Inc., 2019 WL 507491, *5 (M.D. La. Feb. 8, 2019).
52855
                                                                                        Page 10 of 26
of alternative design or of any weighing of the likelihood and gravity of damages against

the burden of adopting alternative designs.70 Such is not the case here.

        Further, this Court is mindful of its findings in Lahaye v. AstraZeneca

Pharmaceuticals,71 an LPLA case regarding the same prescription drug at issue in this

matter, Nexium. In Lahaye, this Court found that the plaintiff “at least implicitly pled an

alternative design – a medication that would not cause C. diff or lead the party who

ingested Nexium to require a colectomy”.72 This Court denied the motion to dismiss in

Lahaye and noted that “much of the evidence in pharmaceutical products liability cases

may be in the defendant’s possession, and thus, without the benefit of discovery, stating

more specific allegations may be nearly impossible at this stage.”73

        Both parties address the second element of the design defect claim in a cursory

fashion – the likelihood that the design of prescription Nexium would cause the harm

complained of or that the gravity of that harm outweighed the burden of adopting the

alternative design. Defendants simply argue that Plaintiff’s allegations are conclusory

and his claims should be denied.74 Plaintiff, citing to his Complaint and the pages of

allegations regarding the scientific support for the link between Nexium and gastric cancer

and the lack of scientific support for the link between the alternative pharmaceuticals and

gastric cancer, argues that the likelihood that the design of Nexium could cause gastric

cancer “was great” and has been known “since the 1980s”, and the gravity of developing


70
   See, e.g., Morel v. Pinnacle Entertainment, Inc., 2017 WL 3719975, *4 (M.D. La. May 19, 2017).
71
   Lahaye v. AstraZeneca Pharmaceuticals, No. 14-00111, 2015 WL 1935947 (M.D. La. Apr. 28, 2015).
72
   Id. at *4.
73
   Id. at *5 (see Winslow v. W.L. Gore & Assoc., Inc., No. 10-116, 2010 WL 866184, at *2 (W.D. La. Jan.
21, 2011)) report and recommendation adopted as modified sub nom. Winslow v. W.L. Gore & Assoc., Inc.,
No. 10-116, 2011 WL 873562 (W.D. La. Mar. 11, 2011).
74
   Rec. Doc. No. 8-1, p. 8.
52855
                                                                                         Page 11 of 26
gastric cancer “clearly outweighed the burden” to the Defendants of utilizing the alternate

design found in the H2 receptor antagonist pharmaceuticals.75 As cited above, the

Complaint reflects detailed pages of allegations of the relationship between PPI’s and

gastric cancer, unarguably a grave harm. The Complaint sufficiently alleges that the risk

of gastric cancer outweighs the burden of utilizing alternative H2 receptor antagonist

pharmaceuticals in lieu of PPI’s.76

        Considering the Complaint, the arguments of the parties, and the jurisprudence,

the Court finds the Complaint plausibly states a design defect claim under the LPLA. The

Defendants’ Motion to Dismiss Plaintiff’s design defect claim is DENIED.

                         b.       Failure to Warn

        To maintain a failure to warn claim under the LPLA, “a plaintiff must demonstrate

that the product in question has a potentially damage-causing characteristic and that the

manufacturer failed to use reasonable care to provide an adequate warning about this

characteristic.”77 The manufacturer is liable for an inadequate warning only if the defect

proximately caused the plaintiff’s injury.78 The plaintiff bears the burden of proving that

“but for” the inadequate warning, the accident in question would not have occurred.79

        In failure to warn cases, the law not only requires manufacturers to provide an

adequate warning at the time the product left its control, if such warning is necessary to



75
   Rec. Doc. No. 21, p. 5.
76
   The Court acknowledges Defendants’ argument on the design defect claim in reply to Plaintiff’s
opposition. Rec. Doc. No. 25, pp. 2-4. The Court finds that this detailed argument better targets the merits
and substance of Plaintiff’s claims as opposed to the factual pleading of the plausibility of Plaintiff’s claims
on the face of the Complaint. These arguments, while well-made, would be more appropriate at the
summary judgment stage of this matter.
77
   Stahl v. Novartis Pharmaceuticals Corp., 283 F.3d 254, 264 (5th Cir. 2002).
78
   La. R.S. 9:2800.54(A); see also, Wheat v. Pfizer, 31 F.3d 340, 342 (5th Cir. 1994).
79
   See Brown v. Parker-Hannifin Corp., 919 F.2d 308, 311 (5th Cir. 1990).
52855
                                                                                                 Page 12 of 26
apprise ordinary consumers of the danger,80 it also demands they use reasonable care

to provide adequate warnings after the product leaves its control.81 In prescription drug

cases, the learned intermediary doctrine applies.82 In failure to warn claims against

prescription drug manufacturers, therefore, the warning must adequately inform the

prescribing physician of the risks involved in using the drug that was not otherwise known

to the physician.83

        Plaintiff’s “Second Claim for Relief” is a claim of “inadequate warning under LSA-

RS 9:2800.57”.84         Plaintiff avers that Defendants “researched, tested, developed,

designed, licensed, manufactured, packaged, labeled, distributed, sold, marketed, and/or

introduced Nexium into the stream of commerce” and advertised or marketed Nexium to

consumers and had a duty to Plaintiff and his physicians to warn of risks associated with

the use of Nexium, including gastric cancer.85 Plaintiff alleges that Defendants had a duty

to warn of adverse drug reactions, including the development of gastric cancer, which

Defendants knew or should have known can be caused by Nexium.86 The Complaint

states that Nexium was defective because it did not include adequate warnings “regarding

all known and significant adverse side effects, including, but not limited to, the

development of gastric cancer, associated with the use of Nexium”, and the “warnings

given by Defendants did not sufficiently and/or accurately reflect the symptoms, type,

scope, severity, or duration of these side effects and, in particular, the risks of developing


80
   La. R.S. 9:2800.57(A)-(B).
81
   La. R.S. 9:2800.57(C).
82
   Stahl, 283 F.3d at 265.
83
   Id. at 265-66.
84
   Rec. Doc. No. 1-1, p. 33.
85
   Rec. Doc. No. 1-1, p. 34, ¶ 185.
86
   Rec. Doc. No. 1-1, p. 34, ¶ 186.
52855
                                                                                 Page 13 of 26
gastric cancer”.87 Plaintiff claims that Defendants failed to adequately warn physicians

and users of the increased risk of developing gastric cancer, “although Defendants

aggressively and fraudulently promoted the product to physicians”.88 The alleged failure

to warn prevented Plaintiff and his physicians from “correctly and fully evaluating the risks

and benefits of Nexium”.89 Had he been “adequately warned”, Plaintiff alleges that he

would not have taken Nexium.90 Plaintiff further alleges, that had his physicians been

“adequately warned”, they could have discussed the risks with Plaintiff or would not have

prescribed it.91 Therefore, Plaintiff alleges that the failure of Defendants to warn Plaintiff

and his physicians caused or was the proximate cause of Plaintiff’s injuries and

development of gastric cancer.92

        Defendants argue that Plaintiff’s Complaint fails to state a claim for failure to warn

because the allegations are conclusory and, thus, insufficient. 93 Specifically, Defendants

argue that Plaintiff does not provide the warning or the name of his physician.94

Defendants’ argument focuses mainly on the element of causation. Defendants argue

that Plaintiff must show that a proper warning would have changed the decision of the

treating physician.

        In response, Plaintiff argues that the Complaint “specifically cited to language from

Defendants’ product insert for Nexium which failed to provide Plaintiff’s physicians (and

all physicians) with adequate risk information for the development or promotion of gastric


87
   Rec. Doc. No. 1-1, p. 34, ¶ 187.
88
   Rec. Doc. No. 1-1, p. 34, ¶ 188.
89
   Rec. Doc. No. 1-1, p. 35, ¶ 190.
90
   Rec. Doc. No. 1-1, p. 35, ¶ 191.
91
   Rec. Doc. No. 1-1, p. 35, ¶ 192.
92
   Rec. Doc. No. 1-1, p. 35, ¶ 193.
93
   Rec. Doc. No. 8-1, p. 9.
94
   Rec. Doc. No. 8-1, pp. 8-9.
52855
                                                                                 Page 14 of 26
cancer from Nexium use”.95            Plaintiff further argues that by alleging that “Plaintiff’s

prescribing physicians of Nexium”, he sufficiently identified which physicians were not

warned.96 Further, Plaintiff argues, citing to Lahaye v. AstraZeneca Pharm., LP, that the

failure to identify a physician by name is not dispositive of this issue.97 Finally, Plaintiff

argues that it is premature to determine the learned intermediary issue at this stage of the

litigation, and Plaintiff’s allegations should be accepted as true.98

        The Court finds that the Plaintiff’s allegations plausibly state a failure to warn claim.

Plaintiff pleads in his Complaint:

                                                   126.

        To date, Defendants’ prescription Nexium lacks adequate risk information
        for stomach adenocarcinomas, despite science stating otherwise. The
        June 2018 product insert for Nexium merely advises prescribers (and
        patients) that ‘… the symptomatic response to therapy does not preclude
        the presence of gastric malignancy. Consider additional follow-up and
        diagnostic testing in adult patients who have suboptimal response or an
        early symptomatic relapse after completing treatment with a PPI. In older
        patients also consider an endoscopy.’ In other words, symptom relief could
        cloud a ‘pre-existing malignancy’. No language exists which warns the
        prescribers and patients of the epidemiological and biological evidence
        linking the long-term use of PPIs and the development of gastric cancer.

                                                   127.

        In addition, the June 2018 ‘HIGHLIGHTS OF PRESCRIBING
        INFORMATION’ product insert adds, ‘Interactions with Diagnostic
        Investigations for Neuroendocrine Tumors: Increased chromogranin A
        (CgA) levels may interfere with diagnostic investigations for neuroendocrine
        tumors, temporarily stop NEXIUM at least 14 days before assessing CgA
        levels.’99



95
   Rec. Doc. No. 21, p. 8 (citing Rec. Doc. No. 1-1, ¶¶ 126-131).
96
   Id.
97
   Lahaye, 2015 WL 1935947, at *5.
98
   Rec. Doc. No. 21, p. 9.
99
   Rec. Doc. No. 1-1, pp. 22-23, ¶¶ 126, 127.
52855
                                                                                     Page 15 of 26
The Court notes that the argument before the Court on Defendants’ Rule 12(b)(6) motion

to dismiss is that Plaintiff did not plead the terms of the warning that is allegedly

insufficient. However, the sufficiency of the warning is not before the Court at this motion

to dismiss stage. When the quoted “warning” is considered in the context of the extensive

facts plead in the Complaint, Plaintiff’s pleading allows the Court to draw the reasonable

inferences necessary to determine the plausibility of Plaintiff’s claim.

        The Court now turns to Defendants’ argument that Plaintiff does not sufficiently

identify the physicians who prescribed Nexium to Plaintiff. Defendants are correct that

the Complaint does not reflect the name of Plaintiff’s physicians. Plaintiff makes general

references to his physicians,100 prescribing health care professionals,101 and

prescribers.102 However, Plaintiff is not required to identify his treating physician by name,

even though such information is within the Plaintiff’s knowledge. Further, “healthcare

providers” has been found to satisfy pleading standards under Rule 12(b)(6).103

        Defendants’ final and dominant argument is that Plaintiff has not sufficiently plead

causation. The Court notes that the primary case upon which Defendants rely in their

motion is Jenkins v. Bristol-Myers Squibb.104 In this case, the defendants moved to

dismiss the plaintiff’s failure to warn claim on the same grounds and making the same

argument as Defendants advance here. The Jenkins court denied the defendants’ motion


100
    Rec. Doc. No. 1-1, p. 23, ¶ 130.
101
    Rec. Doc. No. 1-1, p. 28, ¶ 154.
102
    Rec. Doc. No. 1-1, p. 24, ¶ 137.
103
    Jenkins, 2015 WL 5012130 at *5 (“The Court agrees with Plaintiff that the 12(b)(6) standard does not
require Plaintiff to identify his treating physician, even though such information is with the Plaintiff’s
knowledge.”); and Harris v. Merck & Co., Inc., 2012 WL 5384720, *4 (W.D. La. Nov. 1, 2012)(“[W]e do not
find that plaintiff is required to disclose the name of a particular physician in her complaint. Merck cites no
authority, nor are we aware of any, requiring that a specific physician be identified by name in the
pleadings.”).
104
    Jenkins, 2015 WL 5012130.
52855
                                                                                                Page 16 of 26
and found that the plaintiff sufficiently plead the second element of the learned

intermediary doctrine. In Jenkins, the plaintiff alleged: “If defendants had properly warned

of the severity of Tardive Dyskinesia, of the importance of properly monitoring patients

using Abilify to prevent the onset of Tardive Dyskinesia, and informed health care

providers of what periodic monitoring tests were necessary, Plaintiff would not have

contracted Tardive Dyskinesia.”105 In rejecting the Jenkins defendants’ arguments on this

issue and finding that the quoted allegation was sufficient, the Jenkins court stated:

        To allege a failure-to-warn claim upon which relief can be granted under the
        LPLA, Plaintiff is not required to detail what an adequate warning would be
        and how an adequate warning would have caused Plaintiff’s treating
        physician to act differently. Plaintiff is merely required to allege that
        Defendants did not adequately warn Plaintiff’s treating physician and that
        the inadequate warning constituted the proximate warning [or cause] of
        Plaintiff’s injuries.106


        Here, Plaintiff’s allegations are much more detailed than that in Jenkins. Plaintiff

alleges what the current warning states and alleges what the proper warning should

contain or how the current warning is inadequate.107 Plaintiff also specifically alleges that

had Defendants issued an adequate warning, Plaintiff’s physicians could have discussed

the risks of gastric cancer with Plaintiff and/or would not have prescribed it and that

Plaintiff would not have taken the Nexium.108 Plaintiff explicitly alleges that Plaintiff’s

physician would have acted differently with a proper warning. The Court finds that Plaintiff

has sufficiently alleged that Defendants did not adequately warn Plaintiff and his treating

physicians and that the allegedly inadequate warning constituted the proximate cause of


105
    Jenkins, 2015 WL 5012130, at *5.
106
    Id.
107
    Rec. Doc. No. 1-1, pp. 22-23, ¶¶ 126, 127.
108
    Rec. Doc. No. 1-1, p. 35, ¶¶ 191-193.
52855
                                                                                Page 17 of 26
Plaintiff’s injuries. Thus, the Court denies Defendants’ motion to dismiss Plaintiff’s failure

to warn claim.

                        c.       Breach of Express Warranty

        To state a viable claim that a product is “unreasonably dangerous because of

nonconformity to express warranty,” a plaintiff must demonstrate that (1) an express

warranty existed, (2) he or she was induced to purchase the product due to the warranty,

and (3) his or her damage was proximately caused because the express warranty was

untrue.109

        Plaintiff alleges that Defendants “expressly warranted that Nexium was safe and

well accepted by users”.110 Plaintiff and his physicians “relied on Defendants’ express

warranties” and the express warranties “were a part of the basis for Plaintiff’s and

Plaintiff’s physicians use of Nexium and he relied upon these warranties in deciding to

use Nexium”.111 Plaintiff avers that Defendants breached the express warranties because

Nexium “was and is defective and causes harm and injury”.112 Specifically, Plaintiff

alleges that as a “direct and proximate result of the breach of these warranties, Plaintiff

suffered and will continue to suffer severe and permanent personal injuries,

disfigurement, losses, and damages”.113           Plaintiff continues with allegations that

Defendants had knowledge of the purpose of Nexium and warranted it to be safe,

effective, and proper for such use.114 Defendants allegedly warranted that Nexium was



109
    La. Rev. Stat. Ann. § 9:2800.58.
110
    Rec. Doc. No. 1-1, p. 36, ¶ 196.
111
    Rec. Doc. No. 1-1, p. 36, ¶ 199.
112
    Rec. Doc. No. 1-1, p. 36, ¶ 200.
113
    Rec. Doc. No. 1-1, p. 36, ¶ 198.
114
    Rec. Doc. No. 1-1, p. 36, ¶ 201.
52855
                                                                                 Page 18 of 26
“safe and fit for use for the purposes intended”, “of merchantable quality”, “did not produce

any dangerous side effects”, “that side effects were accurately reflected in the warnings”

and that this was “false and misleading”.115

        Defendants’ arguments in support of dismissing Plaintiff’s breach of express

warranty claim mirror those advanced in support of dismissing Plaintiff’s failure to warn

claim: that the specific warranty was not alleged; that the allegations are “boilerplate” and

conclusory; that Plaintiff does not identify the materials where the warranty appears; and

that Plaintiff does not specify that the warranty prompted any particular physician to

prescribe Nexium.116 In response, Plaintiff argues that his pleading was sufficient, citing

to the specific paragraphs in the Complaint alleging the warranty, facts supporting the

express warranty and alleged breach of same, the inducement to prescribe and use the

product, and the cause of his damages.117

        First, it is unnecessary for Plaintiff to cite to a specific express warranty.118 Even

without the legal requirement to do so, Plaintiff alleges that the Defendant manufacturer

expressly warranted Nexium as “safe”. Defendants rely upon Robertson v. AstraZeneca

Pharmaceuticals, LP,119 in which the plaintiff simply and generally plead that the

defendant “expressly warranted that Seroquel is a safe, effective product that can be used

for the treatment of depressive episodes of bipolar disorder” and that this warranty was

located on “materials presented to the FDA”.120 The Robertson court found that “[w]hile


115
    Rec. Doc. No. 1-1, pp. 36-37, ¶¶ 202-203.
116
    Rec. Doc. No. 8-1, pp. 10-11.
117
    Rec. Doc. No. 21, pp. 10-11.
118
    See, Boutte v. Stryker Biotech, LLC, 67 F.Supp.3d 732, 739 (M.D. La. Dec. 22, 2014)(citing Kennedy,
2013 WL 4590331 at *5).
119
    Robertson, 2015 WL 5823326.
120
    Id. at *5.
52855
                                                                                         Page 19 of 26
Plaintiff is not required to quote the specific language of the warranties, she must make

more than a general reference to them. The reference to ‘materials presented to the FDA’

is not specific enough to survive a Rule 12(b)(6) motion to dismiss”.121 However, in the

matter presently before the Court, Plaintiff accompanied his plea of an express warranty

that Nexium was “safe and well accepted by users” with allegations that Nexium failed to

conform to these representations, specific allegations of the side effects of Nexium that

made it unsafe and unacceptable, and details allegations of the correlation between

Nexium and gastric cancer. The distinction between this matter and Robertson is that

Plaintiff alleges with specificity the scientific literature available regarding Nexium and

gastric cancer, the purported knowledge of Defendants of this correlation, how this

information allegedly renders the product unsafe and unacceptable, contrary to the

representations allegedly made by Defendants.

            Further, the Court has not been provided with, nor is it aware of, binding or

persuasive authority that the express warranty must appear in a certain location and/or

that Plaintiff must specifically allege where the warranties appear. Defendants again rely

on the same general, vague language from Robertson, as quoted above. The Court does

not read the Robertson court’s finding that the reference to “materials presented to the

FDA” as not being specific enough to require all plaintiffs to specifically allege where

warranties appear. Plaintiff in this matter alleges a scheme of promoting Nexium as safe

and effective while simultaneously having knowledge that Nexium has been allegedly

associated with developing gastric cancer. Plaintiff alleges that Defendants represented




121
      Id.
52855
                                                                               Page 20 of 26
to the medical community, prescribing physicians, and the public that Nexium was tested

and safe and effective, despite alleged knowledge to the contrary. This pleading of a
                                                                              122
broad scheme is similar to that plead in Boutte v. Stryker Biotech, LLC.            There, this

Court stated, “[i]n fact, Boutte’s petition alleges what amounts to an ‘elaborate scheme’

by Styker to promote Calstrux as the ‘preferred’ and ‘perfect carrier for OP-1,’ and

assuring the medical community that the combination was ‘safe and effective,’ while

knowing that the combined use of the products remained untested, ineffective, and

unsafe.”123

        Considering Plaintiff’s allegations as true and in a light favorable to the Plaintiff,

Plaintiff’s factual pleading of his breach of express warranty claim is sufficient and more

in line with this Court’s findings in Boutte v. Stryker Biotech, LLC,124 than those of

Robertson v. AstraZeneca.125 The Court denies Defendants’ motion with respect to the

breach of express warranty claim.

        C.     Redhibition

        Under Louisiana law, a buyer has a warranty “against redhibitory defects, or vices,

in the thing sold. A defect is redhibitory when it renders the thing useless, or its use so

inconvenient that it must be presumed that a buyer would not have bought the thing had

he known of the defect.”126 Such a defect may give a buyer the right to obtain rescission

of the sale, or, if the buyer would have still bought the product but for a lesser price, a




122
    Boutte, 67 F.Supp.3d at 739.
123
    Id.
124
    Id.
125
    Robertson, 2015 WL 5823326, at *5.
126
    La. Civ. Code Ann. Art. 2520.
52855
                                                                                    Page 21 of 26
reduction of the purchase price.127 If a seller is deemed to be in “bad faith,” a buyer can

also recover damages and attorneys’ fees.128 The Louisiana Civil Code makes clear that

recovery under a theory of redhibition is limited to purely economic loss and not recovery

for personal injury.129

        Based on the foregoing as well as the established principle that the “LPLA

subsumes all possible causes of action [against a manufacturer] with the exception of

redhibition”,130 the Court turns to whether Plaintiff sufficiently plead a claim of redhibition

and whether similar claims have been allowed to proceed beyond the Rule 12 motion to

dismiss stage.

        Defendants contend that the only exception to the LPLA’s exclusivity provision is

a redhibition claim for damage to a product itself or economic loss.131 Defendants argue

that Plaintiff failed to sufficiently state a claim of redhibition based on damage to a product

or economic loss.132        Defendants summarized their argument regarding Plaintiff’s

redhibition claim as, “the Petition fails to provide any factual information about the seller

or how, as alleged, Nexium is useless for its intended purpose or so inconvenient as

judged by the reasonable person standard. In fact, the allegations pled in the Petition

suggest the contrary as Plaintiff claims to have used Nexium for 15 years, further




127
    Id.
128
    La. Civ. Code Ann. Art. 2545.
129
    Alexander v. GlaxoSmithKline, LLC, 2015 WL 5440994, *5 (E.D. La. Sept. 14, 2015)(citing Jefferson v.
Lead Indus. Ass’n, Inc., 106 F.3d 1245, 1251 (5th Cir. 1997)).
130
    Marks v. Westwind Helicopters, Inc., 2016 WL 5746292, n. 3 (W.D. La. Jan. 20, 2016)(citing Nelson v.
Mylan Pharmaceuticals, Inc., 2010 WL 3339274, *3 (W.D. La. Aug. 3, 2010).
131
    Rec. Doc. No. 8-1, p. 11 (citing Hollybrook Cottonseed Processing, LLC v. Carver, Inc., No. 09-0750,
2010 WL 2195685, *4 (W.D. La. May 28, 2010)(citing La. Rev. Stat. art. 9:2800.53(5); Aucoin v. Southern
Quality Homes, LLC, 2007-1014, p. 7, n. 8 (La. 2/26/08); 984 So.2d 685, 691)).
132
    Rec. Doc. No. 8-1, p. 12.
52855
                                                                                          Page 22 of 26
suggesting that the product assisted Plaintiff. Likewise, the Petition fails to detail how the

product is allegedly defective.”133

        Plaintiff does not admit that he did not claim damage to a product, but he does not

address his allegation for damage to a product in his Complaint.                     He argues that

sufficiently plead the facts of a redhibition claim due to the defect in Nexium that causes

gastric cancer and the fact he would not have used Nexium had he known of this defect.134

Plaintiff argues that he plead economic loss due to redhibition “in the form of a return of

the purchase price he paid for Nexium, a return of insurance co-payments paid for

Nexium, interest on these amounts from the dates of purchase, and attorneys’ fees and

costs”.135

        As set forth above, the Complaint alleges: detailed facts about the sellers of

Nexium (all of the named Defendants);136 that scientific literature and studies support

findings that Nexium, a PPI, causes or develops gastric cancer; that there is a correlation

between the use of Nexium and the development of gastric cancer; that this information

is known to Defendants; that the current warnings and/or warranties contained in the

product literature do not state that a user of Nexium may develop gastric cancer or that

this has been found to occur in the past; and that had Plaintiff and his prescribing

physicians known this, then Nexium would not have been used and/or prescribed.137 For

the same reasons stated above, the Court finds that Plaintiff meets the Rule 12(b)(6)

standard in pleading an alleged defect in Nexium.


133
    Rec. Doc. No. 8-1, p. 13.
134
    Rec. Doc. No. 21, p. 12.
135
    Rec. Doc. No. 21, p. 13 (citing La. C.C. art. 2545; Rec. Doc. No. 1-1, ¶ 212).
136
    Rec. Doc. No. 1-1, pp. 3-6.
137
    Rec. Doc. No. 1-1, pp. 6-29.
52855
                                                                                         Page 23 of 26
        Also, a simple review of the Complaint reveals that Plaintiff seeks economic loss

due to redhibition.138

        In Harris v. Merck & Co., Inc.,139 Western District Court of Louisiana considered

plaintiff’s products liability claims under the LPLA as well as a redhibition claim adverse

to the pharmaceutical manufacturer. In a very brief address of plaintiff’s redhibition claim,

the Harris court stated:

        [T]he LPLA allows for a redhibition claim only to the extent that plaintiff
        seeks recovery of economic losses. Merck asserts that plaintiff’s redhibition
        claim must fail because plaintiff’s complaint fails, as argued above, to state
        a claim for defect. Having already deemed plaintiff’s complaint sufficient as
        stating a claim for design defect under the LPLA, we also reject this
        argument relating to redhibition and find that plaintiff’s redhibition claim
        should be preserved for further proceedings. Accordingly, Merck’s motion
        will be denied in this respect.140


A similar finding was made in Nelson v. Mylan Pharmaceuticals, Inc.,141 as well as by this

Court in Boutte v. Stryker Biotech, LLC.142

        Based on the allegations in the Complaint and the general challenges to Plaintiff’s

redhibition claim, the Court finds that Plaintiff has plead enough facts to state a claim to

relief that is plausible on its face. Plaintiff pleads not only the essential elements of a

redhibition claim, but also seeks the appropriate relief of economic damages and pleads

the factual content that allows the Court to draw the reasonable inference that the

Defendants may be liable for the misconduct alleged. Further, district courts in Louisiana



138
    Rec. Doc. No. 1-1, ¶ 212
139
    Harris, 2012 WL 5384720 at *6.
140
    Id.
141
    Nelson, 2010 WL 3339274 report and recommendation adopted by, No. 10-0591, 2010 WL 3363039
(W.D. La. Aug. 24, 2010).
142
    Boutte, 67 F.Supp.3d at 740.
52855
                                                                                 Page 24 of 26
have similarly preserved redhibition claims for further proceedings, as set forth above.

Therefore, the Court denies Defendants’ motion to dismiss Plaintiff’s redhibition claim.

        D.      Plaintiff’s Claims under Rule 8

        Defendants argue that Plaintiff’s claims should be dismissed for the independent

reason that Plaintiff fails to satisfy the requirements of Rule 8 of the Federal Rules of

Procedure. Rule 8(a) of the Federal Rules of Civil Procedure requires a short and plain

statement of the claim showing that the plaintiff is entitled to relief. A complaint must set

forth a short and plain statement of the facts upon which the claim is based that is

sufficient to give the defendant fair notice of what the plaintiff's claims are and the grounds

upon which they rest.143 An analysis of a challenge of the pleading of claims under Rule

8 is the same as that under Rule 12(b)(6) under Twombly and Iqbal and has been

addressed above.

        Overall, Defendants’ argument in support of their motion under Rule 8 are the

same as their arguments on each of Plaintiff’s claims addressed above. Defendants

maintain their theme of Plaintiff’s overly-general pleading and use of conclusory terms

and alleged recitation of elements of their claims.144 The Court finds Defendants’ motion

under Rule 8 redundant in this respect.

        For the reasons stated above, the Court finds that the Complaint herein satisfies

the liberal requirements of Rule 8(a). Plaintiff makes distinct allegations as to the actions




143
    See Williams v. United Credit Plan of Chalmette, Inc., 526 F.2d 713 (5th Cir. 1976); Conley v. Gibson,
355 U.S. 41, 47, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957).
144
    Rec. Doc. No. 8-1, pp. 14-16.
52855
                                                                                            Page 25 of 26
or inactions of Defendants.145 Defendants’ motion on the grounds of failure to comply with

Rule 8(a) pleading requirements is denied.

III.    CONCLUSION

        For the reasons set forth above, the Motion to Dismiss146 by Defendants,

AstraZeneca Pharmaceuticals LP, AstraZeneca LP, and Merck Sharp & Dohme

Corporation, is GRANTED IN PART as to the exclusivity of the Louisiana Products

Liability Act. Plaintiff, Stanley P. Baudin, is granted leave of court to amend his Complaint

within thirty (30) days of the date of this Ruling to cure the deficiencies as to his state law

claims.

        Defendants’ motion is DENIED IN PART in all other respects.

        IT IS SO ORDERED.

        Signed in Baton Rouge, Louisiana on August 26, 2019.




                                                  S
                                            CHIEF JUDGE SHELLY D. DICK
                                            UNITED STATES DISTRICT COURT
                                            MIDDLE DISTRICT OF LOUISIANA




145
    The Court refers Defendants to the “Factual Background” section above which summarizes the
categories of factual allegations of Plaintiff’s Complaint along with specific citations to the pages of the
Complaint where the allegations can be found.
146
    Rec. Doc. 8.
52855
                                                                                              Page 26 of 26
